Citation Nr: 0307727	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  01-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of an initial 30 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  Decorations include the Combat Infantryman 
Badge (CIB) and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a 30 percent evaluation effective September 17, 
1999.  The veteran subsequently perfected this appeal.

A hearing before the undersigned was held in February 2002.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2), the 
Board undertook additional development regarding the above 
listed issue.  Additional records and another VA examination 
were obtained.  In March 2003, the veteran was provided 
copies of the newly received evidence and given an 
opportunity to respond.  See 38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  The veteran's PTSD is not unusual, does not require 
frequent hospitalizations, and does not cause marked 
interference with employment beyond that contemplated within 
the schedular standards.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, and no 
more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
pertaining to an increased evaluation for PTSD in the April 
2001 statement of the case (SOC).  The SOC also advised the 
veteran of the evidence of record and of the reasons and 
bases for denial.  The veteran reported treatment at the VA 
medical center (VAMC) in Boston and records from that 
facility have been obtained.  The veteran has not identified 
additional treatment records that need to be obtained.  By 
letter dated in September 2002, the veteran was notified that 
the Board was developing additional evidence in his case and 
was informed of the actions that VA was taking.  In March 
2003, the veteran was advised of the evidence that the Board 
had obtained and notified of the opportunity to submit 
additional evidence or information.  The veteran responded 
indicating that he had no further evidence or argument to 
present.  In keeping with the duty to assist, the veteran was 
provided psychiatric examinations in November 1999 and 
September 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally granted service connection for 
PTSD in March 2000 and assigned a 30 percent evaluation 
effective September 17, 1999.  The veteran contends that the 
30 percent evaluation does not adequately reflect the 
severity of his disability.  

VA treatment records indicate that the veteran presented for 
a PTSD screening in September 1999 and subsequently began 
treatment for PTSD and associated insomnia with Dr. Stetson.

The veteran underwent a psychiatric examination for VA 
purposes in November 1999.  The examination was conducted by 
Dr. Simonian.  The veteran reported many scenes of war during 
his tour in Vietnam.  He frequently has nightmares and 
flashbacks.  He has not been able to socialize and isolates 
himself.  He reported a history of drug abuse but has been 
free of drugs for a long time.  He complained of being 
fearful, suspicious, and that he isolates himself.  The 
veteran is currently employed in construction.  He tries to 
work as much as possible to take his mind off the intrusive 
thoughts and flashbacks.  He is divorced with 3 children.  He 
is unable to relate to people except for his children.  He 
lives in his mother's basement.  

On mental status examination, the veteran was alert and 
oriented times 3.  He was casually but properly dressed.  No 
thought process or speech disorder was noted.  There was no 
systematized delusional thinking, but he complained of 
frequent suspiciousness.  He denied hallucination but 
complained of periods of flashbacks and visions of dead 
people.  He has nightmares of dead bodies.  During the 
interview the veteran periodically broke into tears when 
talking about intrusive thoughts and flashbacks.  The veteran 
manifested a rather irritable and sad mood and affect was 
labile.  The veteran denied suicidal or homicidal ideation 
but stated that suicidal thoughts had passed through his 
mind.  Intellectual functions and memory were judged average.  

In discussion, the examiner noted that the veteran manifests 
symptoms of PTSD including periods of flashbacks and 
nightmares.  His social interaction is significantly impaired 
and he is unable to relate to others.  He manifests occasions 
of hypervigilance as well as impulsivity, sad mood, and 
irritability.  Axis I diagnosis was PTSD, chronic with 
moderate severity.  Axis II diagnosis was personality 
disorder, impulsive personality features.  The examiner noted 
the veteran's severe limitation of social functioning; 
however, because of his ability to work and distract himself 
as well as his ability to take care of the activities of 
daily living and hygiene, Global Assessment of Functioning 
(GAF) scale score was judged to be 50 for the present and 
last year.  

VA treatment records indicate continued treatment for PTSD, 
sleep disturbance, and depression in 2000 and 2001.  The 
veteran tried various medications.  He was noted to be 
intense as always and his irritability peaked in the summer 
with hot weather.  Treatment addressed various issues 
including his sometimes violent behavior toward his co-
workers.

In January 2002, the veteran's treating VA psychiatrist, Dr. 
Stetson, wrote a statement in support of an evaluation in 
excess of 30 percent.  He indicated that after 2 years of 
therapy and medication treatment the veteran's symptoms have 
improved, but he continues to experience severe nightmares, 
occasional flashbacks, intrusive memories, avoidance, 
numbing, isolation, anhedonia, irritability with occasional 
violence toward co-workers, hypervigilance, startle, and 
insomnia.  He is depressed 50 percent or more of the month 
and has panic attacks on a monthly basis.  Diagnoses are 
PTSD, chronic and moderate to severe; dysthymia; and panic 
disorder.  The veteran works and works out compulsively to 
distract himself from past memories.  He divorced 4 years ago 
related to his PTSD and subsequent efforts to date have 
failed due to his inability to tolerate intimacy.  He has no 
close friends and his social life consists of child 
visitations.  GAF was estimated at 50-55 with continued 
treatment.  

At the February 2002 hearing, the veteran reported that he 
lives in a studio apartment.  He is in the laborer's union in 
Boston and has worked as a laborer since 1980.  He does 
general clean up.  He was a labor foreman but is no longer 
due to his behavior.  He acts out a lot.  If somebody upsets 
him he will hit them.  He gets into a fight maybe once or 
twice a month.  His supervisors are aware of his predicament 
and they will send him home when he gets violent, etc.  He 
refuses to work in high rises, anything over 5 or 6 floors.   
He leaves work at 3:30 p.m. and goes home.  If he is very 
hyper he will go out running or to the gym.  He tries to 
exert himself until he gets everything out of his system.  
Sometimes he just lays there and watches TV.  He drinks beer 
once in a while but does not keep it in his house.  

He testified that he has 3 children and has visitation every 
other weekend (for approximately 26 hours).  He wakes up 
every couple of hours even with medication.  He takes 
Clonopin at night and Zoloft during the day.  He has been 
seeing Dr. Stetson since September 1999.  He contends that 
his disability has gotten worse since the November 1999 
examination because everything that has been buried for years 
is coming out in the open.  He does not socialize with 
anybody but his kids.  Sometimes he will stop by the VA in 
Dedham and have a beer or something like that.  His only 
contact with his ex-wife is regarding their children.

The veteran underwent another VA examination in September 
2002.  The veteran's history was noted.  He reported that he 
continues to live by himself and socially isolate.  He sees 
his children every other weekend.  He admitted to drinking a 
few beers, and occasionally smoking marijuana or taking 
Percocet.  The veteran's son recently had some conflicts in 
school and the veteran helped him to resolve those.  He has 
no contact with his former wife and has difficulty forming 
any kind of relationship.  He continues to work as a laborer 
and has been working for this company for 14 years.  He is 
frequently sent home because of irritability.  He has 4 
brothers and 2 sisters and has contact with his parents and 
siblings on a regular basis.  He reported continued sleep 
disturbance and high levels of flashbacks and nightmares.

Mental status examination noted that the veteran was wearing 
a baseball cap and was somewhat unshaven.  He attempted to be 
cooperative but was withdrawn.  With some prodding he began 
to talk about himself.  He was somewhat anxious during the 
interview and appeared to be of low average intelligence.  
Speech and memory function were within normal limits.  He was 
oriented to time, place, and person.  Affect was noted to be 
that of a highly anxious, labile individual who is irritable, 
subject to major mood variations and inner psychic agitation.  
Motor activity was agitated and restless.  Judgment was fair 
without evidence of any major thought disturbance.  He 
reported that he is easily startled and has numbness and 
rage.  He admitted to strong homicidal ideation and thoughts 
of suicidal events when driving.  He also admitted depression 
and high levels of anxiety.  

Diagnosis remained PTSD, with a GAF of 55.  The examiner 
noted that the veteran continues to follow in his program but 
still experiences many signs and symptoms of PTSD.  He is 
coping with employment but misses days.  He has a history of 
using narcotics to cope and still has that personality 
pattern co-existent with his PTSD.  The examiner recommended 
that the veteran seek more intensive counseling for mood 
management and anger management programs to deal with his 
high levels of anxiety, depression, irritability, and acting 
out.  

VA treatment records note continued treatment for PTSD 
through 2002.  Outpatient note dated in November 2002 
indicates that the veteran reported his mood and sleep were 
good and his temper was in good control.  The veteran 
acknowledged some marijuana and Percocet use (2-3 hits, 2-3 
pills) every 4 to 24 months, indicating that it helps him 
forget and makes him sleepy.  GAF was 55.  The veteran was 
noted to be non-compliant with Sertaline.  He was urged to 
try therapy at the Vet Center and agreed to try after January 
2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Pursuant to the rating schedule, VA evaluated the veteran's 
PTSD pursuant to Diagnostic Code 9411.  Under this provision, 
a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In considering the veteran's testimony and medical evidence 
of record, the Board finds that the criteria for an initial 
50 percent evaluation are met.  The evidence establishes that 
the veteran suffers from occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran is irritable and subject to major mood variations.  
He also suffers from depression and occasional panic attacks.  
He continues to have problems with flashbacks, nightmares, 
and insomnia.  He has been working as a laborer for many 
years but has problems at work due to his irritability.  He 
frequently lashes out at co-workers and is sent home due to 
his behavior.  His social life is extremely limited and his 
main interaction appears to be every other weekend visits 
with his children.  

On review of the evidence, however, the Board concludes that 
an evaluation in excess of 50 percent is not warranted.  In 
considering the criteria necessary for a 70 percent 
evaluation, the Board acknowledges that the veteran's PTSD is 
productive of occupational and social impairment and that he 
has difficulty in adapting to stressful circumstances, 
especially work.  Notwithstanding, he has been working as a 
laborer since approximately 1980 and continues to remain 
gainfully employed.  The Board also notes that on most recent 
examination, the veteran reported suicidal and homicidal 
ideation, however, the evidence does not suggest these are 
persistent.  He has also been noted to compulsively work out 
and work to avoid his problems but there is no evidence that 
this behavior interferes with his routine activities.  There 
is evidence of impaired impulse control such as violence 
against his co-workers but recent VA outpatient notes suggest 
that this issue is being addressed and that he is doing 
better. 
 
The veteran does not suffer from near continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  Although there is evidence that the 
veteran has difficulty in establishing and maintaining 
effective social relationships, there is no evidence that he 
is completely unable to do so.  He spends time with his 
children and apparently is in contact with his parents and 
siblings on a regular basis.  Further, on VA examinations the 
veteran's GAF has been estimated between 50 to 55, indicative 
of moderate to serious symptoms.  VA outpatient notes have 
reported a GAF as high as 65.  Accordingly, the veteran's 
disability picture does not more nearly approximate that of a 
70 percent evaluation.  

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 50 percent 
disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD and there is no indication that it has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

